CAUSE NUMBERS
                                       PD-1600-14
                                       PD-1601-14
                                       PDH602-14

WILLIE EUGENE.HARDEMAN,                   §           IN THE COURT OF
              Appellant                   §
                                          §
VS.                                       §           criminal APPEALs'OURTQFCRiiliVAL APPEALS
                                          §
STATE OF TEXAS,                           §           OF TEXAS             SEP 17 2015

                           MOTION for extension of time to              Abel Acosta,
                           ®S»iLE EN. BANC-RECONSIDERATION


TO THE HONORABLE JUSTICES OF THE COURT:
                                                                               FILED IN
      Appellant asks the Court to extend the time to file the mQQ.UBTialrCRIMINAL APPEALS
en banc reconsideration.
                                                                             SEP 17 2C;5
                                       Introduction


      Comes Now, Willie Eugene Hardeman, Appellant, Pro se, in the a^fe^e^€pl§, Cierk
and numbered reference Cause, and files this Motion asking the Court to extend

the time to file En Banc Reconsideration.



      This motion is filed within the 15 day period to file a motion to extend

the time to file a motion for en banc reconsideration, as required by Texas

Rule of Appellate Procedure 49.8.


                             B.   Argument & Authorities

      The Court has the authority      under Rule 49.8 to extend the time for a

party to file a motion for en banc reconsideration.


      Appellant's Motion for en banc reconsideration is due on 9/10/15.


Appellant requests an additional 30 days to file the motion for en banc

reconsideration, extending the time until 10/10/15.


      NO EXTENSION HAS BEEN GRANTED TO EXTEND THE TIME TO FILE THE MOTION FOR


EN BANC RECONSIDERATION.




                                        (1.)
      Appellant needs additional time to file the motion for en banc

reconsideration, because; Appellant is an unskilled layman at law. Appellant

has   been necessitated to seek unprofessional legal assistance in preparation

and submittal for this legal institument and other semi-legal assistance from

a fellow legal-minded (jailhouse lawyer) inmant.


      As the Courts system are well aware, such jailhouse lawyer solicited

unprofessional legal assistance is not always legally and factually sufficient,

oftentimes untimely, and not regularly available. In addition, to obtaining

the Court records for proceedings is exteemely difficult while incarcerated.


      The nuances of the law relating to instant causes of action are complex

and beyond the "Legal Ability" of this Appellant. Appellant is unable to

properly act in a semi-knowledgeable Pro se manner as counsel for himself to

present a reasonable and adquate legal instrument.


      Appellant has reasoned to believe and does believe that his petition for

discretionary review states   a claim upon which relief can be granted. That

Appellant has stated   (a) meritorious causes of action and will prevail upon

the judgment of the causes.


                                  C.        Conclusion

      Appellant's issues complain-in pertinent part-that the "verdict" is so

against the great weight and preponderance of the evidence that it is manifestly

unjustt and not to grant Appellant's herein request for mote time to file en

banc reconsideration would be a    miscarriage of justice.


                                       D.    Prayer

      For these reasons, Appellant asks the Court to grant this motion to

reconsider the case en banc, until 10/10/15.




                                             (2.)
                             Unsworn Declaration

    • My name is Willie Eugene Hardeman, TDCJ #1891985, who is currently

incarcerated at the Jester 3 Unit, located in Fort Bend County, Texas, do

hereby declare that the foregoing facts contained in this motion for the

requested exetension of time are true and correct to the best of my

knowledge, pursuant to the penalty of perjury, as outlined in the Texas

Practice and Remedies Code §132.001, §132.003. So stated on this 10th day of

September, 2015


                                                Willie Eugene Hardeman, #1891985
                                                          Declarant




                            Certificate of Service

      I, Willie Eugene Hardeman, certify that a copy of the same has been

mailed first class postage paid, to the Attorney for the State, on this

10th day of September, 2015, addressed to: Attorney General of Texas,

Prosecuting Attorney, P.O. Box 12548, Capitol Station, Austin, Texas 78711.


                                                   \a)\)|ttX- \J ei/^yl wrJMflv^
                                                Willie Eugene(jlardeman, #1091935




                                     (3.)